Exhibit 10.19

AMENDMENT TO

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Pursuant to the authority granted to it by Morgan Stanley, Morgan Stanley & Co.
Incorporated (the “Corporation”) hereby amends the Morgan Stanley Supplemental
Executive Retirement Plan (the “SERP”), effective as of such dates set forth
herein, as follows:

1. Effective April 1, 2007, Section III, Participation in the Plan, is amended
by adding the following to the end thereof:

“Notwithstanding the foregoing, if an employee was not a participant or eligible
to become a Participant immediately before the merger of Morgan Stanley DW Inc.
with and into Morgan Stanley & Co. Incorporated as of April 1, 2007, such
employee shall not be eligible to become a Participant hereunder as a result of
such merger or otherwise.”

2. Effective April 1, 2007, Appendix C, Provisions Relating to Certain
Employees, is amended by adding the following to the end thereof:

“Morgan Stanley DW Inc. and Subsidiaries. Notwithstanding the foregoing, if an
employee was not a participant or eligible to become a Participant immediately
before the merger of Morgan Stanley DW Inc. with and into Morgan Stanley & Co.
Incorporated as of April 1, 2007, such employee shall not be eligible to become
a Participant hereunder as a result of such merger or otherwise.”

* * * * * * * *

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed on
its behalf as of the 20th day of November, 2007.

 

MORGAN STANLEY & CO. INCORPORATED By:   /s/ KAREN JAMESLEY Title:   Global Head
of Human Resources